   Case 1:21-cv-10732-RBK Document 4 Filed 09/16/21 Page 1 of 6 PageID: 58




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 CHARLES ALEX LAWSON,
                                                           Civil Action No. 21-10732 (RBK)
                 Petitioner,

         v.
                                                                       OPINION
 WARDEN CHARLES WARREN,

                 Respondent.

KUGLER, United States District Judge:

        Petitioner, a state pretrial detainee, has filed a Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241. (ECF No. 1.) For the following reasons, the Court will dismiss the Petition

without prejudice for lack of jurisdiction and will not issue a certificate of appealability.

   I.         BACKGROUND

        This case arises from Petitioner’s pretrial detention and his ongoing state criminal

proceedings. The Petition contains very little information regarding Petitioner’s underlying case,

but as this Court set forth in one of Petitioner’s other cases:

                Plaintiff appears to allege that in February of 2019 and other undated
                encounters, Defendant Trejo, working as an undercover detective,
                solicited drugs from Plaintiff. The following month, on March 22,
                2019, Defendant Trejo and other officers from the Millville Police
                Department initiated a raid which led to Plaintiff’s arrest.

                Plaintiff maintains that during this raid, he was the only individual
                who received criminal charges, even though he was with three
                others at the time. He contends, without further elaboration, that
                because the other individuals were women, Defendants
                discriminated against him for being a man.

                Further, he alleges that Defendants found evidence against him
                during a raid “in a car and apartment registered to two white
                individuals” who also did not receive criminal charges. In
                Plaintiff’s view, Defendant Trejo and the Millville Police
                Department as a whole, racially discriminated against him. Plaintiff
   Case 1:21-cv-10732-RBK Document 4 Filed 09/16/21 Page 2 of 6 PageID: 59




               contends that Defendants’ misconduct resulted in his wrongful
               arrest.

(Lawson v. Trejo, Civ. No. 21-504, ECF No. 5, at 1–2 (citations omitted)); see also (ECF No. 1-1,

at 23–27.).

       According to Petitioner, he has been in prolonged detention since July 4, 2020, with “no

trial in sight.” (ECF No. 1, at 2, 6.) Petitioner contends that his unspecified “contempt of court,”

the Covid-19 pandemic, and the changes to monetary bail in New Jersey, have resulted in his

unconstitutional detention. (Id. at 6–7.) Additionally, Petitioner alleges that the Cumberland

County Jail has not properly addressed the pandemic, which resulted in him contracting Covid-19

at some point during his detention. The remaining procedural history is unclear, but Petitioner

contends that his “attorneys refuse to appeal [his] detention.” (Id. at 7.)

       Petitioner filed the instant § 2241 Petition on May 5, 2021. Petitioner raises various due

process, cruel and unusual punishment, equal protection, and ineffective assistance of counsel

claims. (Id. at 6–7.) In terms of relief, Petitioner seeks his immediate release, recusal of the state

trial judge on his case, and dismissal of unspecified debts. (Id. at 7.)

                                  II.     STANDARD OF REVIEW

       “Habeas corpus petitions must meet heightened pleading requirements.” McFarland v.

Scott, 512 U.S. 849, 856 (1994). A petition must “specify all the grounds for relief” and set forth

“facts supporting each of the grounds thus specified.” 28 U.S.C. § 2254 Rule 2(c) (amended Dec.

1, 2004), applicable to § 2241 petitions through Habeas Rule 1(b). A court addressing a petition

for writ of habeas corpus “shall forthwith award the writ or issue an order directing the respondent

to show cause why the writ should not be granted, unless it appears from the application that the

applicant or person detained is not entitled there.” 28 U.S.C. § 2243.




                                                   2
   Case 1:21-cv-10732-RBK Document 4 Filed 09/16/21 Page 3 of 6 PageID: 60




          Thus, federal courts may “dismiss summarily any habeas petition that appears legally

insufficient on its face.” McFarland, 512 U.S. at 856. More specifically, a district court may

“dismiss a [habeas] petition summarily when it plainly appears from the face of the petition and

any exhibits . . . that the petitioner is not entitled to relief.” Lonchar v. Thomas, 517 U.S. 314, 320

(1996).

                                           III.    DISCUSSION

          Petitioner, a state pretrial detainee, contends that he is entitled to habeas relief based on

various due process, cruel and unusual punishment, equal protection, and ineffective assistance of

counsel claims. Generally, however, for state inmates, federal habeas corpus is substantially a

post-conviction remedy. Moore v. DeYoung, 515 F.2d 437, 441–42 (3d Cir. 1975). Although this

court has “jurisdiction under 28 U.S.C. § 2241 to issue a writ of habeas corpus before a criminal

judgment is entered against an individual in state court,” see id., federal courts must exercise that

jurisdiction “sparingly” in order to prevent federal pretrial interference of “the normal functioning

of state criminal processes.’” Duran v. Thomas, 393 F. App’x 3, 4 (3d Cir. 2010) (quoting Moore,

515 F.3d at 445–46).

          As a result, district courts should not exercise jurisdiction at the pretrial stage without the

exhaustion of state court remedies, unless the detainee presents extraordinary circumstances. See

id.; Jackson Bey v. Daniels, No. 19-16374, 2019 WL 4749822, at *1 (D.N.J. Sept. 27, 2019).

Exhaustion requires a petitioner to have fairly presented each federal ground raised in their petition

to each level of the New Jersey courts, including the Supreme Court of New Jersey. See O’Sullivan

v. Boerckel, 526 U.S. 838 (1999); Muhammad v. Cohen, No. 12-6836, 2013 WL 588144, at *2

(D.N.J. Feb. 13, 2013).




                                                    3
   Case 1:21-cv-10732-RBK Document 4 Filed 09/16/21 Page 4 of 6 PageID: 61




       Stated differently, without extraordinary circumstances, a district court should only

exercise its pretrial habeas jurisdiction if the “petitioner makes a special showing of the need for

such adjudication and has exhausted [his] state remedies.” Daniels, 2019 WL 4749822, at *1

(emphasis added) (citing Moore, 515 F.2d at 443; Sampson v. Ortiz, No. 17-1298, 2017 WL

4697049, at *2 (D.N.J. Oct. 19, 2017)).

       With those principles in mind, Petitioner has not exhausted his state court remedies on

these claims. Although the procedural history is unclear, Petitioner contends that his “attorneys

refuse to appeal [his] detention.” (ECF No. 1, at 7.) Additionally, a few weeks before filing the

Petition, Petitioner’s counsel rejected Petitioner’s request to file an appeal and provided an

explanation for the decision. (ECF No. 1-1, at 39–40.) Consequently, it does not appear that

Petitioner has filed an appeal with the Appellate Division, or the Supreme Court of New Jersey.

       Nor does the Petition allege any extraordinary circumstances that would justify pretrial

habeas jurisdiction or provide any basis for the Court to intervene in Petitioner’s state criminal

proceedings. As discussed above, Petitioner seeks to challenge his pre-trial detention and criminal

charges based on various due process, equal protection, and ineffective assistance of counsel

claims. Under any of these theories, “he is simply attempting to pre-litigate his defenses in this

court prematurely.” See, e.g., Ibrahim v. State, No. 21-7407, 2021 WL 1660853, at *2 (D.N.J.

Apr. 28, 2021).

       With regard to Petitioner’s cruel and unusual punishment claim, the conditions at the jail

during the Covid-19 pandemic do not constitute extraordinary circumstances that warrant pre-trial

habeas jurisdiction. See, e.g., Ashford v. Briggs, No. 20-01118, 2020 WL 5548716, at *3 (M.D.

Pa. Sept. 16, 2020) (finding that Covid-19 related issues do not constitute extraordinary

circumstances); Galloway v. Walton, No. 20-611, 2020 WL 3977376, at *1 (W.D. Pa. July 14,



                                                 4
    Case 1:21-cv-10732-RBK Document 4 Filed 09/16/21 Page 5 of 6 PageID: 62




2020) (same); Milbourne v. Smith, No. 20-0012, 2020 WL 2744608, at *3 (D.N.J. May 27, 2020)

(same).

          Just as Petitioner seeks emergency relief before this Court, he could have sought

emergency relief before the trial court, appealed his pretrial detention order to the Appellate

Division, or otherwise challenged the conditions of his confinement in the state courts. See Malloy

v. Dist. Attorney of Montgomery Cty., No. 20-1804, 2020 WL 2571170, at *3 (E.D. Pa. May 21,

2020) (dismissing a petition for failure to exhaust, in a Covid-19 case, where the “Petition contains

no suggestion that Petitioner has attempted to exhaust the state court process through emergency

motion or petition to the state trial or appellate courts.”); see also Bussinger v. Gramp, No. 20-

5600, 2020 WL 2989080, at *2 (D.N.J. June 3, 2020). Although Petitioner alleges that his

attorneys have refused to file an appeal, (ECF No. 1-1, at 39), he could have filed a pro se appeal

to the Appellate Division on his own, and if necessary, a pro se petition for certification to the

Supreme Court of New Jersey.

          As Petitioner has failed to exhaust his state court remedies and there are no extraordinary

circumstances, the Court declines to exercise pretrial habeas jurisdiction and will dismiss the

Petition.

                            IV.    CERTIFICATE OF APPEALABILITY

          Under our jurisprudence, federal prisoners do not require a certificate of appealability to

appeal decisions arising from petitions under 28 U.S.C. § 2241. See, e.g., Day v. Nash, 191 F.

App’x 137, 139 (3d Cir. 2006). State pre-trial detainees, however, must obtain a certificate of

appealability to challenge “the final order in a habeas corpus proceeding in which the detention

complained of arises out of a process issued by a State court.” 28 U.S.C. § 2253(c)(1)(A); Stepney

v. Anderson, No. 20-2476, 2020 WL 2079241, at *2 (D.N.J. Apr. 29, 2020).



                                                   5
    Case 1:21-cv-10732-RBK Document 4 Filed 09/16/21 Page 6 of 6 PageID: 63




        “When the district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim,” a certificate of appealability “should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000)). Based on the discussion above, jurists of reason would not find it debatable that

Petitioner has failed to exhaust his state court remedies and that the Court should not exercise

pretrial habeas jurisdiction. Consequently, the Court will not issue a certificate of appealability.

                                        V.      CONCLUSION

        For the reasons discussed above, the Court will dismiss the Petition without prejudice for

lack of jurisdiction and will not issue a certificate of appealability. An appropriate Order follows.



Dated: September 14, 2021                               /s Robert B. Kugler___
                                                        ROBERT B. KUGLER
                                                        United States District Judge




                                                   6
